558 S.W.2d 893 (1977)
Ex parte Ernesto NANES.
No. 56261.
Court of Criminal Appeals of Texas.
December 14, 1977.
*894 Marvin O. Teague, Houston, for appellant.
Andy J. Shuval, Dist. Atty., Hereford, Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ODOM, Judge.
This is a post-conviction habeas corpus application from the 222nd District Court in Deaf Smith County. Art. 11.07, V.A.C.C.P. Appellant contends that he was denied his constitutional rights to confrontation of the witnesses at his original trial because he was not afforded an interpreter throughout the proceedings.
The record shows that appellant was convicted in 1969 of the offense of statutory rape and sentenced to life. The conviction was affirmed in our Cause No. 49,751 by a per curiam opinion, 524 S.W.2d 518.
The record at the habeas corpus proceeding reflects that the State entered into a stipulation with the appellant in the trial court that the appellant did not understand the English language during the case in which he was convicted. The record also contains an affidavit of the interpreter that he was not present during many of the phases of the trial and that he was only asked to interpret while the appellant was on the stand and when appellant was asked to change his plea. He further stated:
"I felt bound as an interpreter to express to Mr. Nanes only what I was directed to do by the attorney.... All during the trial Mr. Nanes appeared confused and in a state of shock and I do not believe he thoroughly understood exactly what was transpiring."
We hold that the record supports appellant's contention and that the relief should be granted; it is therefore ordered that appellant be released to the Sheriff of Deaf Smith County to answer the indictment in the 222nd District Court Cause No. 2614.
DOUGLAS, J., concurs in the results.